Citation Nr: 0422625	
Decision Date: 08/17/04    Archive Date: 08/24/04

DOCKET NO.  03-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a seizure disorder.  

2.  Entitlement to service connection for migraine headaches.  

3.  Entitlement to service connection for Meniere's disease.  

4.  Entitlement to service connection for hearing loss.  

5.  Entitlement to service connection for lymphadema.  

6.  Entitlement to service connection for a right wrist 
disability.  

7.  Entitlement to service connection for depression.  

8.  Entitlement to a rating of total disability based on 
individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to April 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran service connection for migraine headaches, 
Meniere's disease, hearing loss, lympadema, a right wrist 
disability, and depression.  The RO also denied entitlement 
to a total disability rating based on individual 
unemployability, and found no new and material evidence had 
been presented to reopen the veteran's claim for service 
connection for a seizure disorder.  She responded by filing a 
July 2002 Notice of Disagreement, and was sent a January 2003 
Statement of the Case by the RO.  She then filed a January 
2003 VA Form 9, perfecting her appeal of these issues.  

This appeal was originally presented to the Board in May 
2003, at which time it was remanded for further development.  
It has now been returned to the Board.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.




REMAND

In a June 2003 statement from the veteran's accredited 
representative, the veteran requested a teleconference 
hearing at the RO before a member of the Board.  See 
38 C.F.R. § 7107(e) (West 2002).  Because such a hearing has 
not yet been afforded the veteran, this claim must be 
remanded for the scheduling of such a hearing.  

The RO should schedule the veteran for a 
video conference hearing before a member 
of the Board as soon as practicable.  
The veteran and her representative 
should also be afforded timely notice 
thereof.

By this action, the Board takes no position on the ultimate 
outcome of this appeal.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




